         Case 1:12-cv-00800-RC Document 125 Filed 06/06/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA ex rel.
LORI MORSELL, et al.,

              Plaintiffs,

v.                                               C.A. No. 12-0800 (RC)

SYMANTEC CORPORATION,

               Defendant.



                      DEFENDANT SYMANTEC CORPORATION’S
                        MOTION FOR SUMMARY JUDGMENT

       Pursuant to Federal Rule of Civil Procedure 56(a), defendant Symantec Corporation

(“Symantec”) respectfully moves this Court to enter summary judgment in Symantec’s favor on

all counts in the First Amended Omnibus and Restated Complaint and Complaint in Intervention

(the “Complaint”) filed by Plaintiffs the United States of America, the People of the State of

California, the State of Florida, and relator Lori Morsell, on behalf of the state of New York

(collectively, “Plaintiffs”). As established in Symantec’s Statement of Points and Authorities in

Support of its Motion for Summary Judgment, there are no genuine issues as to any material

facts that preclude judgment in Symantec’s favor as a matter of law.



                                            Respectfully submitted:

                                            /s/ David L. Douglass
                                            David L. Douglass (D.C. Bar No. 447157)
                                            Christopher M. Loveland (D.C. Bar No. 473969)
                                            Jonathan S. Aronie (D.C. Bar No. 443151)
                                            Anne B. Perry (D.C. Bar No. 447930)
                                            David T. Fischer (D.C. Bar No. 472236)
                                            SHEPPARD MULLIN RICHTER &
         Case 1:12-cv-00800-RC Document 125 Filed 06/06/19 Page 2 of 2




                                     HAMPTON LLP
                                    2099 Pennsylvania Ave., N.W., Suite 100
                                    Washington, D.C. 20006-6801
                                    Telephone: (202) 747-1900
                                    Facsimile: (202) 747-1901
                                    ddouglass@sheppardmullin.com
                                    cloveland@sheppardmullin.com
                                    dfischer@sheppardmullin.com

                                    Alexander W. Major (D.C. Bar No. 494872)
                                    MCCARTER & ENGLISH LLP
                                    1301 K. Street N.W., Suite 1000 West
                                    Washington, D.C. 20005
                                    Telephone: (202) 753-3400
                                    Facsimile: (202) 354-4604
Dated: June 6, 2019                 amajor@mccarter.com

                                    Attorneys for Symantec Corporation




                                      -2-
